UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22715 Guggenheim Credit Allocation Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: June 26, 2013 – February 28, 2014 Item 1.Schedule of Investments. Attached hereto. GGM Guggenheim Credit Allocation Fund Portfolio of Investments February 28, 2014 (unaudited) Principal Optional Amount Description Rating* Coupon Maturity Call Provisions** Value Total Long-Term Investments - 141.2% Corporate Bonds - 71.2% Advertising - 2.1% Sitel, LLC / Sitel Finance Corp.(a) B 11.000% 08/01/2017 08/01/14 @ 106 $ 3,436,000 Agriculture - 1.2% Vector Group Ltd. B+ 7.750% 02/15/2021 02/15/16 @ 106 Auto Manufacturers - 0.3% Nissan Motor Acceptance Corp.(a) BBB+ 2.350% 03/04/2019 N/A Building Materials - 0.2% CPG Merger Sub, LLC(a) CCC+ 8.000% 10/01/2021 10/01/16 @ 106 Chemicals - 2.1% INEOS Group Holdings SA (Luxembourg)(a) B- 5.875% 02/15/2019 02/15/16 @ 103 TPC Group, Inc.(a) B 8.750% 12/15/2020 12/15/16 @ 104 Commercial Services - 2.0% Laureate Education, Inc.(a) CCC+ 9.250% 09/01/2019 09/01/15 @ 107 Diversified Financial Services - 8.1% Credit Acceptance Corp.(a) BB 6.125% 02/15/2021 02/15/17 @ 103 Icahn Enterprises, LP / Icahn Enterprises Finance Corp.(a) BBB- 6.000% 08/01/2020 02/01/17 @ 105 Icahn Enterprises, LP / Icahn Enterprises Finance Corp.(a) BBB- 5.875% 02/01/2022 08/01/17 @ 104 Jefferies Finance, LLC / JFIN Co-Issuer Corp.(a) (b) B+ 7.375% 04/01/2020 04/01/16 @ 106 Majid Al Futtaim Holding BB+ 7.125% 12/31/2049 N/A Nationstar Mortgage, LLC / Nationstar Capital Corp. B+ 6.500% 08/01/2018 08/01/15 @ 103 Nationstar Mortgage, LLC / Nationstar Capital Corp.(b) B+ 6.500% 07/01/2021 01/01/17 @ 103 Oxford Finance, LLC / Oxford Finance Co-Issuer, Inc.(a) B 7.250% 01/15/2018 01/15/15 @ 104 Schahin II Finance Co. SPV Ltd. (Cayman Islands)(a) BBB- 5.875% 09/25/2022 N/A Ultra Resources, Inc.(i) BBB 4.660% 10/12/2022 N/A Engineering & Construction - 0.8% Odebrecht Offshore Drilling Finance Ltd. (Cayman Islands)(a) BBB 6.625% 10/01/2022 10/01/21 @ 100 Princess Juliana International Airport Operating Co. NV (Saint Maarten)(a) Baa2 5.500% 12/20/2027 N/A Entertainment - 1.0% Gibson Brands, Inc.(a) (b) B- 8.875% 08/01/2018 02/01/16 @ 107 Greektown Holdings, LLC / Greektown Mothership Corp.(a) B- 8.875% 03/15/2019 03/15/16 @ 107 Food - 2.2% Diamond Foods, Inc.(a) CCC+ 7.000% 03/15/2019 03/15/16 @ 104 KeHE Distributors, LLC / KeHE Finance Corp.(a) B 7.625% 08/15/2021 08/15/17 @ 104 Forest Products & Paper - 0.9% Unifrax I, LLC / Unifrax Holding Co.(a) (b) B- 7.500% 02/15/2019 02/15/15 @ 104 Gas - 2.3% LBC Tank Terminals Holding Netherlands BV (Netherlands)(a) B 6.875% 05/15/2023 05/15/18 @ 103 NGL Energy Partners, LP / NGL Energy Finance Corp.(a) BB- 6.875% 10/15/2021 10/15/16 @ 105 Health Care Services - 0.2% CHS / Community Health Systems(a) B- 6.875% 02/01/2022 02/01/18 @ 103 Holding Companies-Diversified - 4.1% Harbinger Group, Inc. B 7.875% 07/15/2019 01/15/16 @ 106 Opal Acquisition, Inc.(a) CCC+ 8.875% 12/15/2021 12/15/16 @ 107 Household Products & Housewares - 1.9% Central Garden and Pet Co. CCC+ 8.250% 03/01/2018 03/01/15 @ 102 Leisure Time - 2.3% Sabre, Inc.(a) B 8.500% 05/15/2019 05/15/15 @ 106 Travelport, LLC D 11.875% 09/01/2016 09/01/14 @ 100 Travelport, LLC / Travelport Holdings, Inc.(a) (c) CCC- 6.364% 03/01/2016 08/23/14 @ 100 Media - 0.5% Expo Event Transco, Inc.(a) (b) B- 9.000% 06/15/2021 06/15/16 @ 105 Mining - 0.8% KGHM International Ltd. (Canada)(a) (b) BB- 7.750% 06/15/2019 06/15/15 @ 104 Mirabela Nickel Ltd. (Australia)(a) (d) (i) NR 3.500% 03/28/2014 N/A Mirabela Nickel Ltd. (Australia)(a) (b) (e) (i) D 8.750% 04/15/2018 04/15/15 @ 104 Oil & Gas - 16.2% Atlas Energy Holdings Operating Co., LLC / Atlas Resource Finance Corp.(b) B- 7.750% 01/15/2021 01/15/17 @ 104 Atlas Energy Holdings Operating Co., LLC / Atlas Resource Finance Corp.(a) B- 9.250% 08/15/2021 08/15/17 @ 105 Bill Barrett Corp. B 7.000% 10/15/2022 10/15/17 @ 104 BreitBurn Energy Partners, LP / BreitBurn Finance Corp. B- 7.875% 04/15/2022 01/15/17 @ 104 Endeavor Energy Resources, LP / EER Finance, Inc.(a) B+ 7.000% 08/15/2021 08/15/16 @ 105 Legacy Reserves, LP / Legacy Reserves Finance Corp. B- 8.000% 12/01/2020 12/01/16 @ 104 Memorial Production Partners, LP / Memorial Production Finance Corp.(a) B- 7.625% 05/01/2021 05/01/17 @ 104 Midstates Petroleum Co., Inc. / Midstates Petroleum Co., LLC(b) B- 10.750% 10/01/2020 10/01/16 @ 105 Midstates Petroleum Co., Inc. / Midstates Petroleum Co., LLC B- 9.250% 06/01/2021 06/01/16 @ 107 SandRidge Energy, Inc. B- 8.750% 01/15/2020 01/15/15 @ 104 Oil & Gas Services - 0.1% IronGate Energy Services, LLC(a) (b) NR 11.000% 07/01/2018 07/01/16 @ 105 Other Industrials - 1.2% EUR 1,300,000 Deutsche Raststatten (Denmark) B 6.750% 12/30/2020 N/A Packaging & Containers - 1.3% Pretium Packaging, LLC / Pretium Finance, Inc.(b) B- 11.500% 04/01/2016 04/01/15 @ 100 Pipelines - 3.5% Atlas Pipeline Partners, LP / Atlas Pipeline Finance Corp. B+ 5.875% 08/01/2023 02/01/18 @ 103 Eagle Rock Energy Partners, LP / Eagle Rock Energy Finance Corp. B 8.375% 06/01/2019 06/01/15 @ 104 Gibson Energy, Inc. (Canada)(a) BB 6.750% 07/15/2021 07/15/16 @ 105 Property & Casualty - 0.4% Prosight Global, Inc.(i) NR 7.500% 11/20/2020 N/A Retail - 4.0% Checkers & Rally's Restaurants, Inc.(a) (i) NR 11.625% 11/01/2016 05/01/15 @ 103 Checkers Drive-In Restaurants, Inc.(a) B- 11.000% 12/01/2017 06/01/15 @ 108 GRD Holdings III Corp.(a) B 10.750% 06/01/2019 06/01/15 @ 108 Semiconductors - 0.3% Advanced Micro Devices, Inc.(a) B 6.750% 03/01/2019 N/A Software - 6.0% Aspect Software, Inc. CCC+ 10.625% 05/15/2017 05/15/15 @ 103 Eagle Midco, Inc.(a) CCC+ 9.000% 06/15/2018 12/15/14 @ 102 First Data Corp.(a) (d) B- 8.750% 01/15/2022 01/15/16 @ 104 Telecommunications - 3.3% Alcatel-Lucent USA, Inc.(a) CCC+ 8.875% 01/01/2020 07/01/16 @ 104 Avaya, Inc.(a) B 7.000% 04/01/2019 04/01/15 @ 104 Level 3 Financing, Inc.(a) CCC+ 6.125% 01/15/2021 11/15/16 @ 103 Transportation - 1.9% CEVA Group PLC (United Kingdom)(a) CCC+ 8.375% 12/01/2017 12/01/14 @ 104 Total Corporate Bonds - 71.2% (Cost $113,372,223) Asset Backed Securities - 6.5% Collateralized Debt Obligations - 1.8% RAIT CRE CDO Ltd., Series 2006-1X, Class A1B(c) BB- 0.487% 11/20/2046 N/A SRERS Funding Ltd., Series 2011-RS, Class A1B1 (Cayman Islands)(a) (b) (c) Baa3 0.407% 05/09/2046 N/A Collateralized Loan Obligations - 2.6% Cerberus Onshore II CLO, LLC, Series 2013-1A, Class D(a) (c) Baa2 4.247% 10/15/2023 N/A COA Summit CLO Ltd., Series 2014-1A, Class C(Cayman Islands)(a) (c) Baa3 4.086% 04/20/2023 N/A KKR Financial CLO Ltd., Series 2007-1X, Class A(b) (c) BBB+ 5.250% 05/15/2021 N/A Newstar Commercial Loan Funding LLC, Series 2013-1A, Class E(a) (b) (c) BBB- 5.701% 09/20/2023 N/A Salus CLO Ltd., Series 2012-1AN, Class DN(Cayman Islands)(a) (b) (c) NR 6.991% 03/05/2021 N/A Other ABS - 2.1% Emerald Aviation Finance Ltd., Series 2013-1, Class B(Cayman Islands)(a) (f) BBB 6.350% 10/15/2038 N/A Structured Asset Securities Corp., Series 2006-BC6, Class A4(c) CCC 0.326% 01/25/2037 09/25/24 @ 100 Turbine Engines Securitization Ltd., Series 2013-1A, Class B(Bermuda)(a) BBB 6.375% 12/13/2048 N/A Total Asset Backed Securities - 6.5% (Cost $10,522,846) Principal Optional Amount Description Rating* Coupon Maturity Call Provisions** Value Term Loans - 62.9%(g) Aerospace & Defense - 7.4% Aercap Industries(h) BB 0.000% 02/23/2015 N/A Doncasters Group Limited, 2nd Lien(b) CCC+ 9.500% 10/09/2020 N/A Nana Development, 1st Lien(b) B+ 8.000% 03/15/2018 N/A Total Safety U.S., Inc., 2nd Lien(b) CCC 9.250% 09/13/2020 N/A Banking - 1.9% Ranpak, 2nd Lien(b) B- 8.500% 04/23/2020 N/A Building Materials - 2.2% EUR 1,320,423 Ursa Insulation B.V.(b) (i) B 5.233% 04/26/2021 N/A EUR 1,250,000 Ursa Insulation B.V., Lien 1(b) (i) B 7.750% 04/26/2020 N/A Chemicals - 1.6% Royal Adhesives and Sealants(b) B 5.500% 07/31/2018 N/A Consumer Products - 0.7% Targus Group International, Inc., 1st Lien(b) (i) B 12.000% 05/24/2016 N/A Totes Isotoner Corp.(b) B 7.250% 07/07/2017 N/A Consumer Services - 0.1% Patheon, Inc., 1st Lien B 4.250% 01/22/2021 N/A Diversified Manufacturing - 1.6% Minimax Viking, Lien 1(b) B 4.500% 08/14/2020 N/A Electric - 1.8% Astoria Generating Co. Acquisitions(b) B+ 8.500% 10/26/2017 N/A Energy-Alternate Sources - 1.9% Panda Temple II Power, 1st Lien(b) B 7.250% 04/03/2019 N/A Entertainment - 2.4% Intrawest Holdings(i) B+ 0.500% 12/10/2018 N/A Steinway Musical Instruments, 2nd Lien(b) B- 9.250% 09/18/2020 N/A Environmental Control - 0.2% Paradigm, Ltd., 2nd Lien(b) (i) CCC+ 10.500% 07/30/2020 N/A Food & Beverage - 8.0% Advance Pierre Foods, Inc., Lien 2(b) CCC+ 9.500% 10/10/2017 N/A Arctic Glacier Holdings Inc., 1st Lien(b) B- 5.000% 05/10/2019 N/A CTI Foods Holding Co. LLC, 2nd Lien(b) CCC+ 8.250% 06/28/2021 N/A DS Waters of America, 1st Lien(b) BB- 5.250% 08/30/2020 N/A Reddy ICE Holdings, Inc., 2nd Lien(b) CCC+ 10.750% 10/01/2019 N/A Insurance - 0.7% Cetera Financial Group, 1st Lien(b) B+ 6.500% 08/07/2019 N/A Iron & Steel - 2.5% Oxbow Carbon, 2nd Lien(b) BB- 8.000% 01/19/2020 N/A Media - 3.1% Anaren, Inc., Lien 2 CCC+ 9.250% 08/18/2021 N/A Hemisphere Media Group Inc., 1st Lien(b) B 6.250% 07/30/2020 N/A Max Broadcast Group(b) (i) (j) B- 6.250% 03/31/2015 N/A Max Broadcast Group LLC(b) (i) (j) B- 6.250% 03/31/2015 N/A Scout24 AG, 1st Lien B 4.250% 02/05/2021 N/A Oil Field Services - 2.0% Rice Energy, 2nd Lien(b) CCC+ 8.500% 10/25/2018 N/A Varel International Energy(b) B 9.250% 07/17/2017 N/A Other Finance - 0.2% Grosvenor Capital Management(b) BB+ 3.750% 01/04/2021 N/A Other Industrials - 5.6% Alliedbarton Security(b) CCC+ 8.000% 08/13/2021 N/A Brickman Group Holdings, 2nd Lien(b) CCC+ 7.500% 12/17/2021 N/A Camp Systems International, Lien 2(b) CCC 8.250% 11/29/2019 N/A Flakt Woods, 2nd Lien B 4.750% 04/01/2017 N/A Inmar, Inc., Lien 1(b) B 4.250% 01/27/2021 N/A Mitchell International, Inc., 2nd Lien(b) CCC 8.500% 10/11/2021 N/A Omnitracs, Inc., 2nd Lien CCC+ 8.750% 05/25/2021 N/A Retail - 1.7% Eddie Bauer Licensing Senior Secured Notes(b) (i) B- 9.500% 06/28/2018 N/A Technology - 8.9% Aspect Software, Inc.(b) B 7.000% 05/07/2016 N/A EIG Investors Corp., 1st Lien(b) B 5.000% 11/09/2019 N/A Greenway Medical Technology, 1st Lien(b) B+ 6.000% 11/04/2020 N/A Greenway Medical Technology, 2nd Lien(b) CCC+ 9.250% 11/04/2021 N/A Landesk Group, Inc., 1st Lien(b) B 5.000% 02/25/2020 N/A Lantiq Deutschland GMBH, 1st Lien(b) (i) B- 11.000% 11/16/2015 N/A P2 Energy Solutions, 1st Lien(b) B+ 5.000% 10/30/2020 N/A Transportation - 4.8% Rise Ltd. A+ 4.750% 02/12/2039 N/A Rise Ltd. BBB+ 6.500% 02/12/2039 N/A Travelport Holdings, 2nd Lien, Tranche 1(b) CCC+ 9.500% 01/31/2016 N/A US Shipping Corp., Lien 1(b) B 9.000% 04/30/2018 N/A Wireless - 3.6% Alcatel Lucent, Lien 1(b) B+ 4.500% 01/30/2019 N/A Expert Global Solutions, Lien 1(b) B- 8.500% 04/03/2018 N/A Gogo LLC, 1st Lien(b) (i) CCC+ 11.250% 06/21/2017 N/A Total Term Loans - 62.9% (Cost $102,068,482) Preferred Stock - 0.6% Insurance - 0.6% Kemper Corp. BB 7.375% 02/27/2054 02/27/19 @ 25 (Cost $999,960) Total Long-Term Investments - 141.2% (Cost $226,963,511) Total Investments - 141.2% (Cost $226,963,511) Liabilities in excess of Other Assets - (6.5%) Reverse Repurchase Agreements - (34.7%) Net Assets- 100.0% AG - Stock Corporation BV - Limited Liability Company CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation EUR - Euro GmbH - Limited Liability LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates.All optional call provisions are unaudited. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2014 these securities amounted to $78,273,466, which represents 47.9% of net assets. (b) All or a portion of these securities have been physically segregated in connection with reverse repurchase agreements and unfunded loan commitments.As of February 28, 2014, the total amount segregated was $103,813,702. (c) Floating or variable rate coupon.The rate shown is as of February 28, 2014. (d) Paid-in-kind toggle note. The issuer in each interest period has the option to pay interest in cash or to issue payment-in-kind shares of the note. (e) Non-income producing as security is in default. (f) Security is a "Step coupon" bond where the coupon increases or decreases at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. (g) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark.In addition, term loans may include mandatory and/or optional prepayment terms.As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolios of investments.Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (h) Zero coupon bond. (i) Illiquid security. (j) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $118,178 which represents 0.1% of net assets. See previously submitted notes to financial statements for the period ended November 30, 2013. At February 28, 2014, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Expiration Date Principal Amount Unrealized Appreciation American Stock Transfer 06/11/2018 $ $ AlliedBarton Security Services 08/12/2021 24 National Financial Partners 07/01/2018 - $ At February 28, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over-the-counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. The Fund values debt securities (including corporate bonds, asset- backed securities, collateralized mortgage obligations and term loans) at the last available bid price for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality, and type. The Fund’s securities that are traded primarily in foreign markets may be traded in such markets on days that the NYSE is closed. As a result, the net asset value of the Fund may be significantly affected on days when holders of common shares have no ability to trade the common shares on the NYSE. Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees (“Trustees”). A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged valuations, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). For fixed income securities, fair valuations may include input from Guggenheim Partners Investment Management, LLC (“GPIM”) utilizing a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity, rating, indications of value from security dealers, evaluations of anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. GPIM also uses third party service providers to model certain securities using cash flow models to represent a fair market value. There are three different categories for valuation. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuations). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. In addition, the Fund values certain Level 2 fixed income securities using broker quotes. The Fund values Level 2 equity securities using various observable market inputs as described above. The fair value estimates for the Level 3 securities in the Fund are determined in accordance with the Fund’s valuation procedures described above. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The following table represents the Fund’s investments by caption and by level within the fair value hierarchy as of February 28, 2014. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $
